Case 8:21-cv-00172-DOC-ADS Document 13 Filed 01/28/21 Page 1 of 2 Page ID #:36




                      UNITED STATES DISTRICT COURT
                     CENTRAL DISTRICT OF CALIFORNIA

  JAMES RUTHERFORD                           8:21−cv−00172−DOC−ADS
                Plaintiff(s),
                                             Order re Prosecution of Certain
        v.                                   Cases Under the Americans With
  MICHAEL HOLLIDAY, et al.                   Disabilities Act

               Defendant(s).




        The Court has presided over hundreds, if not thousands, of cases under the
     Americans With Disabilities Act involving physical barriers in places of public
     accommodation. Most of these cases are brought by a small number of repeat
     plaintiffs and an even smaller number of law firms. With respect to these cases,
     the Court finds:
       1. The small number of repeat law firms in this area rarely prosecute their
          cases until the Court sends an order to show cause.
       2. Many of these cases result in defaults, which means that in many of these
          cases the Court is forced to send numerous orders to show cause re
          prosecution: for failure to serve, for failure to seek entry of default, and for
          failure to move for default judgment.
       3. Given the enormous number of these cases, the need to track the lack of
          prosecution in these cases and send repeated orders to show cause has
          placed a significant burden on the limited resources of the Court.

           Therefore, the Court finds that there is good cause to institute a limited
       scheduling order concerning basic case prosecution for cases under the
       Americans With Disabilities Act involving physical barriers in places of public
       accommodation. In such cases:
       1. Proofs of Service: Proofs of service for all defendants must be filed within
          95 days of the filing of the case absent a previously approved extension




                                                1
Case 8:21-cv-00172-DOC-ADS Document 13 Filed 01/28/21 Page 2 of 2 Page ID #:37

            of time by the Court or a motion or responsive pleading by all defendants.
            (The Court expects that complaints will be served on all parites promptly
             after filing.)
       2.   Requests for Default: For any defendant who fails to respond to the
            complaint within the time provided by the Federal Rules of Civil Procedure
            and for whom no extension has been granted, a request for default must be
            filed no later than five days after the time the response to the complaint
            would have been due.
       3.   Motions for Default Judgment: If only defaulted defendants remain in the
            case − i.e., no other defendants were named or the claims against all other
            defendants have been resolved either by dismissal, motion, or trial − a
            motion for default judgment must be filed within 10 days of the last entry
            of default. Note that the Court is not generally inclined to enter partial
            default judgments, and, therefore, a motion for default judgment should not
            be filed if some defendants have appeared and the case has not otherwise
            been completely resolved.
        The failure to comply with this Order in a particular case will result in a sanction
     of $300−−payable to the clerk of the court within two weeks of Plaintiff being given
     notice of noncompliance−and dismissal for lack of prosecution. The Court finds
     these sanctions sufficient and necessary to deter violations of the Order and to
     achieve timely prosecution of these cases without unnecessary intervention by the
     Court.




       IT IS SO ORDERED.


  Dated: January 28, 2021
                                             David O. Carter
                                             United States District Judge




                                                2
